Title: To James Madison from James Monroe, 8 September 1804
From: Monroe, James
To: Madison, James


No. 28.
Sir
London Sepr. 8th. 1804.
I obtained an interview with Lord Harrowby on the first instant, which I had asked to ascertain the sentiments and disposition of his government on the subjects which I had long before submitted to it. The conference was free and full on every point, in which I urged every thing, which I could draw from the lights in my possession, to induce his government to adopt the convention which I had proposed, in the spirit of my instructions, for the suppression of impressments &ce, and to ratify that respecting our boundaries, with the exception of the 5th. article, as the President had done. His Lordship heard me with attention & apparent candor; he stated difficulties & recd. explanations, & finally promised to submit the subject to the cabinet and give me as early an answer as he could. In examining that part of the project which respects impressments, he expressed some regret that the affair had been taken up with such earnestness in the Congress. I told him that business there was conducted differently from what it was here: that here the ministry in both houses proposed and carried publick measures: but that with us the members of the administration were excluded from the legislature: that the branches were completely seperate and distinct from each other: that altho’ they were a check, each on the other, yet that neither was responsible for the acts of the other: that the passage of a bill by both houses, was no evidence of the sense of the Executi⟨ve⟩ on the subject of it, till it had its sanction: that in t⟨he⟩ present case, the motions which had been made in Congress, were only to be considered as a proof of the great sensibility of the nation to the object of them; that the practice of impressing our men, which had been carried to great excess was a cause of continual and high irritation throughout the union: that it was very much to be wished that that cause could be removed by satisfact⟨o⟩ry arrangements between the governments, which was deemed practicable and which our government with great earnestness & sincerity sought, as was shewn by the propositions which I had made by its order: that the Pr⟨e⟩sident certainly preferr’d a security of our rights by such an arrangment, as the Congress likewise did, as was seen by the failure of the motions alluded to, tho’ made by members of great respectability and strongly supported by the publick feeling. He said much as to the extent of the propositions being of a nature quite hostile; of the time at wh. they were made, being anterior to any proposal to negotia⟨te,⟩ tho’ in this idea he seemed to correct himself, as he was awa⟨re⟩ that Mr. King had endeavoured to arrange the affair befor⟨e⟩ his departure, and that I had expressed a similar desire soon after my arrival here. He spoke much of the difficulty attending any arrangment from the similitude of the people; of the great number of their seamen which it was known we had in our service. I replied that the arrang’ment was not proposed to be permanent, but for a short term, & experimental: that it looked to the evils complained of on his side as well as ours & sought to remedy them: that it was believed the remedy it proposed would be effectual; but if the experiment should throw any light on the subject so as to enable our governments hereafter to arrange it better much would be done. He declined giving any opinion on the articles in the project which respected this interest, tho I inferrd by his stating no objection to them that he did not deem them unreasonable. In speaking of those articles which defined in certain cases neutral rights, he observed that they only touched the subject in part: that if our govt. adopted the proposition which he had made lately, of considering the treaty of 1794. in force untill two years after the expiration of the present war, the whole subject would be provided for. I replied that in touching the subject in the points to which the articles extended, and in those only, our govt. sought to put out of the way for the present, and during the war, all temporary or transient causes of irritation, which might tend to the injury, or to disturb the harmony of the two nations: that in seeking a postponement of a general arrangment of our commerce till peace, it was supposed that his govt. would be accomodated by it; which consideration had had much weight with the President, since as he wished all future arrangments of that kind to be founded in the mutual & permanent interests of both countries, so he was satisfied that those interests could at no time be so well examined or unde⟨r⟩stood, as when both parties being happy in the enjoyment of peace, might have leasure to pay them the attention they merited: that the articles proposed did not stipulate any thing which his government had not sanctioned by its treaties with other powers, as well as by its present practice. He observed however that they omitted other objects which were included in those treaties, & which his government deemed very important to its welfare; that these points had been paid for by the powers to whom the concession had been mad⟨e,⟩ by stipulations which secured the interests which the project I had presented, had omitted. In this remark ⟨he⟩ alluded more especially to the doctrine of the “Ship’s giving protection to the goods” which he called modern & theor⟨e⟩tical, and to Russia as furnishing an example of the Kind he stated. I told him that our government was not disposed to give his trouble on that point, tho’ it could have no motive to enter into any stipulation respecting it: that its whole conduct during the war had been frien⟨d⟩ly and conciliating; that he had not heard of any measu⟨res⟩ taken with the neutral powers, which ought to excite a je⟨a⟩lousy of our views, or create a suspicion that the Presid⟨ent⟩ was disposed to embarrass them in such cases: On the co⟨n⟩trary that I could assure him, if the objects to which the a⟨r⟩ticles in the project extended were secured, that none others would be thought of. We then proceeded to examin⟨e⟩ the convention respecting the boundaries in the light in which the ratification by the President presented it. On that subject also I omitted nothing which the documents in my possession enabled me to say; in aid of which I thought it adviseable, a few days afterwards, to send to his Lordship a note explanatory of the motives which induc’d the President & Senate to decline ratifying the 5th. article. As the affair had become by that circumstance in some degree a delicate one, and as it was in its nature intricate, I thought it improper to let the explanation which I had given rest on the memory of a single individual. By committing it to paper it might be better understood by Lord Harrowby & by the cabinet to whom he will doubtless submit it. As I send you a copy of that paper it is useless to detail the substance of what passed between us on the subject of it. I sent him at the same time an abstract of the impressments, which Mr. Erving had furnished me, which had taken place since my communication to Lord Hawkesbury. As Mr. Erving gives you regular and correct information on that head, I do not annex it to this communication.
Before I left Lord Harrowby I informed him, that independant of the interesting nature of the subject of our conference, on which I shod. be happy to be enabled to communicate something that would be satisfactory to our government, I had another motive for wishing an early answer from his respecting it: that I had lately recd. instructions from you to repair to Madrid in the character of Envoy Extry. to join Mr. Pinkney, in the adjustment of some points which grew out of the cession of Louisiana by France to the UStates. He asked me if these did not respect our boundaries, to which I replied in the affirmative. We had some conversation on that point in which I communicated a general idea of the ground on which our govt. had concluded that W. Florida was comprized in the cession. He seemed to have entertained a different one, but to hear with attention & candour the statment which I gave of the question. I told him that my absence would be short; that I shod. leave Mr. Purviance the Secretary of the legation in the charge of our affrs. in my absence, with which he seemed to be well⟨-⟩satisfied, and assured me that an accomodation wi⟨th⟩ the views of the President in the proposed mission would be a motive for giving me an early answe⟨r⟩ to the subjects depending here, by which however I understood only that he would endeavor, as much a⟨s⟩ he could, to prevent their proving a cause of my detention. I thought it proper at that time to communicate the fact of my mission to Spain, and of my desire to set out soon in discharge of it, that he & his government might clearly see that it was a measure order’d by the President & had relation to the concerns of the UStates onl⟨y.⟩ I told him that the President had taken this measure from motives of friendship for Spain, with whom the UStates were desirous & expected to preserve that relation forever. I made this remark to preclude the possibility of any improper use being made of what had been said, o⟨n⟩ the presumption, (which might inspire a disposition to make such use of it) that a disagreement between the UStat⟨es⟩ and Spain, much less a rupture, could result from the negotiation, whereby a hope might be fostered by this government that we should become a party to the present war on its side. If circumstances permitted, it would be agreeable to me, as in that case I shod. presume on the approbation of the President, to intimate the willingness of our govt. to receive, in the proposed negotiation, the good offices of friendly powers. Such intimation would make it less likely to view with jealousy the aid we may receive, should that be the case, from France. In making the suggestion I should observe that I did it, from the knowledge I had of the pleasure with which the President would avail himself of opportunities to render good offices to the powers with whom the UStates were in amity. If our business here is closed satisfactorily, I should think myself at liberty to give such an intimation.
While we were conferring on these subjects generally Lord Harrowby noticed the conduct of Captn. Bradley of the Cambrian, which he said his govt. had disapproved & censured, by his removal from the command, and ordering him home to account for it. He said that as this step had been taken before any complaint had been recd. from our govt., it could not be viewed otherwise than as a strong proof of the desire of his Majesty to cultivate the friendship of the UStates, to which I readily assented.
Of the prospect of success in the points depending here it is impossible for me to give any satisfactory opinion. The business has however now reached a stage to promise an early conclusion. Still it is of too much importance for me to precipitate it. I shall wait some days longer in patience before I call for an answer, as I deem it important, be the event wha⟨t⟩ it may, to conclude the negotiation, so far as respects my deportment, in a manner equally respectful to the government as that in which it commenc’d.
You will receive within a copy of the project as I presented it to Lord Hawkesbury. You will find that I have omitted in it, the 4th. 5th. 9th. 10. 11. & 12th. articles of that which you sent me. I omitted the 4th. because it brought into view the question of Contraband and exposed us to t⟨he⟩ revival of the claim of this govt. respecting provision⟨s,⟩ wh. I saw by what had taken place with Sweden was likely to be insisted on; the 5th. because the present practice of the court conforms with it; the 9th. 10th. 11th. & 12th. because being intended as accommodations ⟨to⟩ them, it wod. be in time to introduce them when asked for⟨,⟩ when it would be more seasonable to seek some equivalent in return; tho’ indeed it is not likely that they care much about them especially at this moment. I was the more confirmed in the idea of omitting the 4th. article from a knowledge that the abandonment by treaty of the principle that free ships make free goods, wou⟨l⟩d produce an ill effect with France. I had this information from authority the most direct, that is, that she would be likely to consider it, being in war, an unfriendly act. By presenting it in the form it bears, to wh. I was prompted by information recently obtained, and which could not have reached you, I hoped to secure the great objects which you had in view withou⟨t⟩ hasarding any inconvenience whatever. It was also material to know that no case had then occurr’d (nor indeed has there since) in which the admiralty have denied the right to our citizens to acquire the merchandize the growth of an enemy’s country, and transport it as their own. There was of course no motive for securing it especially at any expence. I am with great respect and esteem yr. most obt. & very humble servant
Jas. Monroe
P S. I find that there is a case of the kind adverted to above now depending before the admiralty. The vessel, the Missouri, touched here on its way from Batavia, as is supposed, to Holland. I think it best to take this up on its own merits, unconnected with the principle above adverted to, for the reasons above mentioned, which I trust will be approved by the President.
